        Case 6:20-cv-00303-ADA Document 1 Filed 04/21/20 Page 1 of 35




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


 PRECIS GROUP LLC,                                Case No. 6:20-cv-0303

                Plaintiff,
                                                  COMPLAINT FOR PATENT
        v.                                        INFRINGEMENT
 TRACFONE WIRELESS, INC.,
                                                  JURY TRIAL DEMANDED
                Defendant.



                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Precis Group LLC (“Precis” or “Plaintiff”) hereby asserts the following claims

for patent infringement against Defendant Tracfone Wireless, Inc., (“Tracfone” or “Defendant”),

and alleges as follows:

                                           SUMMARY

       1.      Precis owns United States Patent Nos. 9,813,564, 10,057,432, 10,218,859, and

10,594,873 (the “Patents-in-Suit”).

       2.      Tracfone infringes the Patents-in-Suit by implementing, without authorization,

Precis’ proprietary technologies in its provisioning of prepaid mobile services.

       3.      By this action, Precis seeks to obtain compensation for the harm Precis has suffered

as a result of Tracfone’s infringement of the Patents-in-Suit.

                                  NATURE OF THE ACTION

       4.      This is a civil action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. § 1 et seq.

       5.      Tracfone has infringed and continues to infringe, and at least as early as the filing




                                                 1
         Case 6:20-cv-00303-ADA Document 1 Filed 04/21/20 Page 2 of 35




and/or service of this Complaint, has induced and continues to induce infringement of, and has

contributed to and continues to contribute to infringement of, at least one or more claims of each

of the Patents-in-Suit at least by making, using, selling, and/or offering to sell its products and

services in the United States, including in this District.

       6.      Precis is the legal owner by assignment of the Patents-in-Suit, which were duly and

legally issued by the United States Patent and Trademark Office (“USPTO”). Precis seeks

monetary damages for Tracfone’s infringement of the Patents-in-Suit.

                                          THE PARTIES

       7.      Plaintiff Precis Group LLC is a Delaware limited liability company. Precis is the

owner of intellectual property rights at issue in this action.

       8.      On information and belief, Defendant Tracfone Wireless, Inc., is Delaware

corporation, with a principal place of business at 9700 NW 112th Avenue, Miami, FL 33178.

Tracfone may be served through its registered agent, Corporate Creations Network, Inc., at 3411

Silverside Rd Tatnall Building Ste. 104, Wilmington, DE 19810.

       9.      On information and belief, Tracfone directly and/or indirectly develops, designs,

manufactures, distributes, markets, offers to sell and/or sells infringing products and services in

the United States, including in the Western District of Texas, and otherwise directs infringing

activities to this District in connection with its products and services.

                                 JURISDICTION AND VENUE

       10.     As this is a civil action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. § 1 et seq., this Court has subject matter jurisdiction over the matters

asserted herein under 28 U.S.C. §§ 1331 and 1338(a).

       11.     This Court has personal jurisdiction over Tracfone, in part because Tracfone does




                                                   2
         Case 6:20-cv-00303-ADA Document 1 Filed 04/21/20 Page 3 of 35




continuous and systematic business in this District, including by providing infringing products and

services to the residents of the Western District of Texas that Tracfone knew would be used within

this District, and by soliciting business from the residents of the Western District of Texas. For

example, Tracfone is subject to personal jurisdiction in this Court because, inter alia, and on

information and belief, Tracfone has a regular and established place of business at its offices in

the Western District of Texas, including at 1825 SW Military Dr., San Antonio, TX 78221 (and

elsewhere in the State of Texas), and directly and through agents regularly does, solicits, and

transacts business in the Western District of Texas (and elsewhere in the State of Texas), including,

for example, through its www.tracfone.com website.

        12.     In particular, Tracfone has committed and continues to commit acts of infringement

in violation of 35 U.S.C. § 271, and has made, used, marketed, distributed, offered for sale, sold,

and/or imported infringing products in the State of Texas, including in this District, and engaged

in infringing conduct within and directed at or from this District. For example, Tracfone has

purposefully and voluntarily placed the Accused Products into the stream of commerce with the

expectation that the Accused Products will be used in this District. The Accused Products have

been and continue to be distributed to and used in this District. Tracfone’s acts cause and have

caused injury to Precis, including within this District.

        13.     Venue is proper in this District pursuant to § 1400(b) because Defendant has a

regular and established place of business at its offices in the Western District of Texas, including

at 1825 SW Military Dr., San Antonio, TX 78221, and certain of the acts complained of herein

occurred in this judicial district.

                                      THE PATENTS-IN-SUIT

        14.     U.S. Patent No. 9,813,564 (the “’564 Patent”) is titled “Secured Pre-Payment for




                                                  3
        Case 6:20-cv-00303-ADA Document 1 Filed 04/21/20 Page 4 of 35




Portable Communication Unit,” and was issued on November 7, 2017. A true and correct copy of

the ’564 Patent is attached as Exhibit A.

       15.     The ’564 Patent was filed on December 23, 2016 as U.S. Patent Application No.

15/390,325 and is a continuation of an application filed on April 27, 2000.

       16.     Precis is the owner of all rights, title, and interest in and to the ’564 Patent, with the

full and exclusive right to bring suit to enforce the ’564 Patent, including the right to recover for

past infringement.

       17.      The ’564 Patent is valid and enforceable under United States Patent Laws.

       18.     U.S. Patent No. 10,057,432 (the “’432 Patent”) is titled “Secured Pre-Payment for

Portable Communication Unit,” and was issued on August 21, 2018. A true and correct copy of

the ’432 Patent is attached as Exhibit B.

       19.     The ’432 Patent was filed on November 6, 2017 as U.S. Patent Application No.

15/805,081 and is a continuation of the ’564 Patent which is a further continuation of an application

filed on April 27, 2000.

       20.     Precis is the owner of all rights, title, and interest in and to the ’432 Patent, with the

full and exclusive right to bring suit to enforce the ’432 Patent, including the right to recover for

past infringement.

       21.      The ’432 Patent is valid and enforceable under United States Patent Laws.

       22.     U.S. Patent No. 10,218,859 (the “’859 Patent”) is titled “Secured Pre-Payment for

Portable Communication Unit,” and issued on February 26, 2019. A true and correct copy of the

’859 Patent is attached as Exhibit C.

       23.     The ’859 Patent was filed on August 17, 2018 as U.S. Patent Application No.

15/999,139 and is a continuation of the ’432 Patent which is a further continuation of the ’564




                                                   4
        Case 6:20-cv-00303-ADA Document 1 Filed 04/21/20 Page 5 of 35




Patent which is a further continuation of an application filed on April 27, 2000.

       24.     Precis is the owner of all rights, title, and interest in and to the ’859 Patent, with the

full and exclusive right to bring suit to enforce the ’859 Patent, including the right to recover for

past infringement.

       25.      The ’859 Patent is valid and enforceable under United States Patent Laws.

       26.     U.S. Patent No. 10,594,873 (the “’873 Patent”) is titled “Secured Pre-Payment for

Portable Communication Unit,” and issued on March 17, 2020. A true and correct copy of the

’873 Patent is attached as Exhibit D.

       27.     The ’873 Patent was filed on February 26, 2019 as U.S. Patent Application No.

16/285,827 and is a continuation of the ’859 Patent which is a further continuation of the ’432

Patent which is a further continuation of the ’564 Patent which is a further continuation of an

application filed on April 27, 2000.

       28.     Precis is the owner of all rights, title, and interest in and to the ’873 Patent, with the

full and exclusive right to bring suit to enforce the ’873 Patent, including the right to recover for

past infringement.

       29.      The ’873 Patent is valid and enforceable under United States Patent Laws.

       30.     The Patents-in-Suit recognized several problems with existing access to cellular

service as a typical cellular service provider which require users to have a good credit history in

order to obtain services. Exhibit A at 1:30-40. The Patents-in-Suit recognized that it was also

easy for users of cellular phones to use the phones for service beyond the credit capacity of their

owners. Exhibit A at 1:35-37.

       31.     In addition, the Patents-in-Suit recognized that this problem excluded a large

segment of the population from cellular services as the existing cellular service providers were




                                                   5
         Case 6:20-cv-00303-ADA Document 1 Filed 04/21/20 Page 6 of 35




unwilling to assume the risk of a loss, due to theft or overuse. Exhibit A at 1:41-44.

        32.     To address one or more shortcomings of existing access to cellular service through

a traditional service provider, the Patents-in-Suit discloses methods to satisfy the long-felt need of

the prior art for a third party (other than the traditional cellular service providers) to “allow[] users

with insufficient or poor credit history to purchase service.” Exhibit A at 1:48-52. Furthermore,

the solution disclosed by the Patents-in-Suit provide additional advantages by “provid[ing] a

system where individuals and entities can maintain tighter cost controls by limiting users to a fixed

allocation of service time.” Exhibit A at 1:52-55. Furthermore, the solution disclosed by the

Patents-in-Suit created a solution for third party cellular providers to eliminate problems with

accounts receivable by “receiv[ing] payment in advance of the actual provisions of services to

receive the time-value benefit of the payments.” Exhibit A at 1:56-62

        33.     Indeed, the inventions of the Patents-in-Suit overcame the limitations of prior

systems, by providing a unique portable communication system “configured to provide portable

communication services in discrete predetermined blocks of service time.” Exhibit A at 1:66-2:3.

The Inventions Claimed in the Patents-in-Suit Improved Technology for Increased Access
      to Cellular Service and Were Not Well-Understood, Routine, or Conventional

        34.     Given the state of the art at the time of the inventions of the Patents-in-Suit,

including the inability of those without good credit history to access cellular service and the

inability of users to prepay for services to be used on multiple providers, the inventive concepts of

the Patents-in-Suit cannot be considered to be conventional, well-understood, or routine. See, e.g.,

Exhibit A at 1:22-2:25. Indeed, there was a long-felt need in the art at the time of the inventions

of the Patents-in-Suit that the claimed inventions of the Patents-in-Suit addressed. See, e.g., id at

1:48-2:25. In this respect, the Patents-in-Suit disclose, among other things, an unconventional

solution to problems arising in the context of providing cellular service, namely that third party



                                                   6
        Case 6:20-cv-00303-ADA Document 1 Filed 04/21/20 Page 7 of 35




service providers that do not operate cellular networks are able to contract with the then existing

cellular service network operators (e.g., Verizon, Sprint fka Nextel, AT&T fka Cingular Wireless,

T-Mobile fka Voicestream) to obtain access for users who desired to purchase predetermined

blocks of time for use with their respective communication devices. See, e.g., id. at 1:63-2:14)

       35.     The inventions of the Patents-in-Suit offered an unconventional, technological

solution to such problems resulting in a “unique portable communication system which comprises,

in conjunction, a unique portable communication unit that may be easily configured to provide

communication services in discrete predetermined blocks of service time, along with a secure

system of prepayment for use of the communication unit and service time. Id. at 1:63-2:3.

       36.     Indeed, it was not well-understood, routine, or conventional at the time of the

inventions of the Patents-in-Suit to perform the following functions for a method of prepayment

for service on a telecommunications system using a portable communication unit (PCU), alone

and/or in combination with one another: (i) receiving a prepayment from a customer at a dealer for

service on a telecommunications system using a first telecommunication channel, (ii) receiving

transaction order information at a prepaid management center (PMC) from a dealer about the

prepayment by the customer to the dealer, the PMC receiving the transaction order information

using a second telecommunication channel, (iii) providing a bank the transaction order information

using a third telecommunication channel and the PMC, (iv) notifying the dealer using the third

telecommunication channel if insufficient funds are determined to be in a dealer account at the

bank and providing the dealer an opportunity to replenish the dealer account, (v) if sufficient funds

are determined to be in the dealer account, automatically transferring the amount of the transaction

from the dealer account to a secure payment system (SPS) account using a fourth

telecommunication channel, less a dealer's fee for the transaction; after funds have been transferred




                                                 7
         Case 6:20-cv-00303-ADA Document 1 Filed 04/21/20 Page 8 of 35




from the dealer account to the SPS account, notifying the PMC of the transfer using a fifth

telecommunication channel in response to the funds transfer into the SPS account; in response to

the funds transfer into the SPS account, generating codes using the PMC to enable the PCU to

provide the service on the telecommunication system, (vi) transferring the codes to the customer

using the first telecommunication channel for entry into the PCU by the customer, (vii) processing

the codes using the PCU, and (viii) providing the service on the telecommunication system using

the result of processing the codes by the PCU. Exhibit B at Claims 1

        37.     Further, it was not well-understood, routine, or conventional at the time of the

inventions of the Patents-in-Suit to perform one or more of the following functions alone and/or

in combination with one or more of the unconventional functions set forth above: issuing the codes

to the dealer using the PMC and a sixth telecommunication channel. See, e.g., Exhibit B at Claims

2.

        38.     These are just exemplary reasons why the inventions claimed in the Patents-in-Suit

were not well-understood, routine, or conventional at the time of the invention of the Patents-in-

Suit.

        39.     Consistent with the problems addressed by the Patents-in-Suit being rooted in the

specific problem surround providing access to a traditional cellular service provider which

operates a cellular network, at least because the Patents-in-Suit’s claimed inventions address

problems rooted in providing access to a cellular service provider’s network, these inventions are

not merely drawn to longstanding human activities.

                COUNT I: INFRINGEMENT OF U.S. PATENT NO. 9,813,564

        40.     Precis incorporates by reference and re-alleges paragraphs 14-39 of this Complaint

as if fully set forth herein.




                                                8
         Case 6:20-cv-00303-ADA Document 1 Filed 04/21/20 Page 9 of 35




        41.     Defendant Tracfone has infringed and is infringing, either literally or under the

doctrine of equivalents, the ’564 Patent in violation of 35 U.S.C. § 271 et seq., directly and/or

indirectly, by making, using, offering for sale, or selling in the United States through contracts

with its own retail stores (e.g., Total Wireless branded stores) and/or partner stores, which operate

under the direction and control of Tracfone, prepaid cellular Airtime phone cards (“Accused

Products”) .

        As just one non-limiting example, set forth below (with claim language in bold and italics)

is exemplary evidence of infringement of Claim 1 of the ’564 Patent in connection with the

Accused Products. This description is based on publicly available information. Precis reserves

the right to modify this description, including, for example, on the basis of information about the

Accused Products that it obtains during discovery. 1(a): A method of prepayment for service on

a telecommunications system using a portable communication unit (PCU), the method

comprising: Tracfone is a Mobile Virtual Network Operator (“MVNO”) which does not operate

an cellular network but contracts with its own retail stores, partner stores, cellular service providers

which own cellular networks, and financial institution to make, use, sell, and/or offer to sell a

device or system that practices the method of prepayment for service on a telecommunications

system using a portable communication unit in accordance with Claim 1. For instance, Tracfone

is an MVNO that operates by allowing users to add airtime as you need it at 70,000 retail locations

nationwide. See ww2.tracfone.com/pay_as_you_go.jsp

        1(b): a customer prepaying a dealer for service on a telecommunications system; To use

Tracfone’s system, Tracfone users prepay a dealer for a Tracfone airtime card;

For instance, a Tracfone user prepays a Total Wireless Retail store or a Tracfone contracted partner

retail store for Tracfone airtime card;




                                                   9
        Case 6:20-cv-00303-ADA Document 1 Filed 04/21/20 Page 10 of 35




       1(c): the dealer forwarding transaction order information about the pre-payment to a

prepaid management center (PMC); For instance, Tracfone is an MVNO. Upon information and

belief, Tracfone controls or directs its retail store or an authorized retailer through contractual

agreements, such that the retail store or an authorized retailer forwards information related to a

purchased Tracfone airtime card to a Tracfone’s prepaid management.                        See e.g.,

http://twexclusive.com/pdf/Retail%20Dealer%20Presentation.pdf

       1(d): the PMC providing a bank the transaction order information; For instance,

Tracfone is an MVNO and provides a financial institution associated and contracted with its

contracted retail store or authorized retailer order information (individually or in sweeps) related

to a purchase of an airtime card.

       1(e): upon receipt of the transaction order information from the PMC, the bank

determining whether there are sufficient funds in a dealer account to cover an amount of the

transaction; For instance, Tracfone is an MVNO. Upon information and belief, a financial

institution associated and contracted with the retail store or authorized retailer perform sweeps to

determine if sufficient funds are in the account to cover the prepayment of the airtime.

       1(f): if insufficient funds are in the dealer account, the bank notifying the dealer and

providing the dealer an opportunity to replenish the account so the transaction may proceed;

For instance, Tracfone is an MVNO.          Upon information and belief, a financial institution

associated and contracted with the retail store or authorized retailer notifies the retail store or

authorized retailer to replenish the account if insufficient funds are in the account.

       1(g): if sufficient funds are in the dealer account, the bank automatically transferring

the amount of the transaction from the dealer account to a secure payment system (SPS)

account, less a dealer’s fee for the transaction; For instance, Tracfone is an MVNO. Upon




                                                 10
        Case 6:20-cv-00303-ADA Document 1 Filed 04/21/20 Page 11 of 35




information and belief, a financial institution associated and contracted with the retail store or

authorized retailer contracted with Tracfone automatically transferring the amount of the

transaction from the dealer account to a secure payment system (SPS) account under the direction

or control of Tracfone. Upon information and belief, Tracfone maintains an account payable to

each of the various cellular network operators it contracts with.

       1(h): after funds have been transferred from the dealer account to the SPS account,

notifying the PMC of the transfer; For instance, Tracfone is an MVNO. Upon information and

belief, the SPS account under the direction or control of Tracfone, notifies Tracfone after funds

have been transferred.

       1(i): after notification, the PMC generating codes required to enable the PCU to provide

the service on the telecommunication system and issuing the codes to the dealer; For instance,

Tracfone is an MVNO. Upon information and belief, after Tracfone is notified of funds received

related to a purchase of an airtime card; Tracfone generates codes that enable that relate to an

airtime card which enables the PCU to provide service.

       1(j): the dealer transferring the codes to the customer; The retail store or authorized

retailer under the direction or control of Tracfone via a contractual agreement transfers the codes

to the customer.

       1(k): the customer entering the codes into the PCU, enabling the PCU to provide the

service on the telecommunication system. For instance, the codes are used by the customer to

enable Tracfone to provide service on the cellular network.

       42.     Additionally, Defendant Tracfone has been and/or currently is an active inducer of

infringement of the ’564 Patent under 35 U.S.C. § 271(b) and contributory infringer of the ’564

Patent under 35 U.S.C. § 271(c).




                                                11
        Case 6:20-cv-00303-ADA Document 1 Filed 04/21/20 Page 12 of 35




       43.       Tracfone knew of the ’564 Patent, or at least should have known of the ’564 Patent

since at least as early as August 23, 2018, but was willfully blind to its existence. Tracfone has had

actual knowledge of the ’564 Patent since at least as early as August 23, 2018 when claim charts

for the ’564 Patent were provided to Tracfone.

       44.       Tracfone has provided the Accused Products to its customers and, on information

and belief, instructions to use the Accused Products in an infringing manner while being on notice

of (or willfully blind to) the ’564 Patent and Tracfone’s infringement. Therefore, on information

and belief, Tracfone knew or should have known of the ’564 Patent and of its own infringing acts,

or deliberately took steps to avoid learning of those facts.

       45.       Tracfone knowingly and intentionally directs or controls are parties to directly

infringe the ’564 Patent.

       46.       At least as early as at least as early as August 23, 2018, Tracfone’s infringement of

the ’564 Patent was and continues to be willful and deliberate, entitling Precis to enhanced

damages.

       47.       Additional allegations regarding Tracfone’s knowledge of the ’564 Patent and

willful infringement will likely have additional evidentiary support after a reasonable opportunity

for discovery.

       48.       Tracfone’s infringement of the ’564 Patent is exceptional and entitles Precis to

attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

       49.       Precis is in compliance with any applicable marking and/or notice provisions of 35

U.S.C. § 287 with respect to the ’564 Patent.

       50.       Precis is entitled to recover from Tracfone all damages that Precis has sustained as

a result of Tracfone’s infringement of the ’564 Patent, including, without limitation, a reasonable




                                                  12
           Case 6:20-cv-00303-ADA Document 1 Filed 04/21/20 Page 13 of 35




royalty.

               COUNT II: INFRINGEMENT OF U.S. PATENT NO. 10,057,432

        51.     Precis incorporates by reference and re-alleges paragraphs 14-39 of this Complaint

as if fully set forth herein.

        52.     Defendant Tracfone has infringed and is infringing, either literally or under the

doctrine of equivalents, the ’432 Patent in violation of 35 U.S.C. § 271 et seq., directly and/or

indirectly, by making, using, offering for sale, or selling in the United States through contracts

with its own retail stores (e.g. Total Wireless branded stores) and/or partner stores, which operate

the sales under the direction and control of Tracfone, prepaid cellular Airtime phone cards

(“Accused Products”).

        As just one non-limiting example, set forth below (with claim language in bold and italics)

is exemplary evidence of infringement of Claim 1 of the ’432 Patent in connection with the

Accused Products. This description is based on publicly available information. Precis reserves

the right to modify this description, including, for example, on the basis of information about the

Accused Products that it obtains during discovery.

        1(a): A method of prepayment for service on a telecommunications system using a

portable communication unit (PCU), the method comprising: Tracfone is a Mobile Virtual

Network Operator (“MVNO”) which does not operate an cellular networks but directs or controls

its own retail stores, partner stores, cellular service providers which own cellular networks, and

financial institution to make, use, sell, and/or offer to sell a device or system that practices the

method of prepayment for service on a telecommunications system using a portable

communication unit in accordance with Claim 1. For instance, Tracfone is an MVNO that operates

by allowing users to add airtime as you need it at 70,000 retail locations nationwide. See




                                                13
        Case 6:20-cv-00303-ADA Document 1 Filed 04/21/20 Page 14 of 35




ww2.tracfone.com/pay_as_you_go.jsp

       1(b): receiving a prepayment from a customer at a dealer for service on a

telecommunications system using a first telecommunication channel; To use Tracfone’s system,

Retail stores or an authorized retailer under the direction or control of Tracfone receive a

prepayment from a customer for a Tracfone airtime card using a first telecommunication channel;

       1(c): receiving transaction order information at a prepaid management center (PMC)

from a dealer about the prepayment by the customer to the dealer, the PMC receiving the

transaction order information using a second telecommunication channel; For instance,

Tracfone is an MVNO. Upon information and belief, Tracfone directs or controls its retail store

or an authorized retailer via contractual agreements such that Tracfone receives transaction

information from the retail store or an authorized retailer related to a prepayment to the retail store

or an authorized retailer using a second telecommunication channel.                         See e.g.,

http://twexclusive.com/pdf/Retail%20Dealer%20Presentation.pdf

       1(d): providing a bank the transaction order information using a third

telecommunication channel and the PMC; For instance, Tracfone is an MVNO.                        Upon

information and belief, Tracfone directs or controls its retail store or an authorized retailer via

contractual agreements to provide the transaction order information related to a purchase of an

airtime card. 1(e): notifying the dealer using the third telecommunication channel if insufficient

funds are determined to be in a dealer account at the bank and providing the dealer an

opportunity to replenish the dealer account; Upon information and belief, a financial institution

associated and contracted with the retail store or authorized retailer notifies the retail store or

authorized retailer if insufficient funds are determined and provides an opportunity to replenish

the account.




                                                  14
        Case 6:20-cv-00303-ADA Document 1 Filed 04/21/20 Page 15 of 35




       1(f): if sufficient funds are determined to be in the dealer account, automatically

transferring the amount of the transaction from the dealer account to a secure payment system

(SPS) account using a fourth telecommunication channel, less a dealer's fee for the transaction;

Upon information and belief, a financial institution associated and contracted with the retail store

or authorized retailer Tracfone automatically transfers the amount of the transaction from the

dealer account to a secure payment system (SPS) account under the direction or control of Tracfone

using a fourth telecommunication channel, less a dealer's fee

       1(g): after funds have been transferred from the dealer account to the SPS account,

notifying the PMC of the transfer using a fifth telecommunication channel in response to the

funds transfer into the SPS account; Upon information and belief, after funds have been

transferred from a financial institution associated and contracted with the retail store or authorized

retailer to an account under the direction and control of Tracfone, Tracfone is notified of the

transfer. Upon information and belief, Tracfone maintains an account payable to each of the

various cellular network operators it contracts with.

       1(h): in response to the funds transfer into the SPS account, generating codes using the

PMC to enable the PCU to provide the service on the telecommunication system; For instance,

Tracfone is an MVNO. Upon information and belief, after Tracfone is notified of funds received

related to a purchase of an airtime card; Tracfone generates codes that enable that a cellular phone

to use the telecommunication system.

       1(i): transferring the codes to the customer using the first telecommunication channel

for entry into the PCU by the customer. For instance, the retail store or authorized retailer under

the direction or control of Tracfone via contractual agreements, transfers the codes to the customer.

       1(j): processing the codes using the PCU; For instance, a Tracfone compatible phone




                                                 15
        Case 6:20-cv-00303-ADA Document 1 Filed 04/21/20 Page 16 of 35




process the codes.

        1(k): providing the service on the telecommunication system using the result of

processing the codes by the PCU. For instance, once the codes are processed, Tracfone and the

contracted carrier provides service on the cellular network.

        53.     As just one non-limiting example, set forth below (with claim language in bold and

italics) is exemplary evidence of infringement of Claim 2 of the ’432 Patent in connection with the

Accused Products. This description is based on publicly available information. Precis reserves

the right to modify this description, including, for example, on the basis of information about the

Accused Products that it obtains during discovery. 2. The method of claim 1, further comprising

issuing the codes to the dealer using the PMC and a sixth telecommunication channel: For

instance, Tracfone is an MVNO. Upon information and believe, Tracfone issues the codes to the

retail store or authorized retailer using a telecommunication between Tracfone and the retail store

or authorized retailer.

        54.     As just one non-limiting example, set forth below (with claim language in bold and

italics) is exemplary evidence of infringement of Claim 3 of the ’432 Patent in connection with the

Accused Products. This description is based on publicly available information. Precis reserves

the right to modify this description, including, for example, on the basis of information about the

Accused Products that it obtains during discovery. 3. The system of claim 1, wherein the first

telecommunication         channel,   the   second    telecommunication     channel,    the   third

telecommunication         channel,   the   fourth    telecommunication     channel,    the    fifth

telecommunication channel, and the sixth telecommunication channel are one of a telephone

network and the Internet: For instance, each of the communication channels are through the

Internet.




                                                16
        Case 6:20-cv-00303-ADA Document 1 Filed 04/21/20 Page 17 of 35




       55.     Additionally, Defendant Tracfone has been and/or currently is an active inducer of

infringement of the ’432 Patent under 35 U.S.C. § 271(b) and contributory infringer of the ’432

Patent under 35 U.S.C. § 271(c).

       56.     Tracfone knew of the ’432 Patent, or at least should have known of the ’432 Patent

since at least as early as August 23, 2018, but was willfully blind to its existence. Tracfone has had

actual knowledge of the ’432 Patent since at least as early as August 23, 2018 when claim charts

for the ’432 Patent were provided to Tracfone.

       57.     Tracfone has provided the Accused Products to its customers and, on information

and belief, instructions to use the Accused Products in an infringing manner while being on notice

of (or willfully blind to) the Patent and Tracfone’s infringement. Therefore, on information and

belief, Tracfone knew or should have known of the Patent and of its own infringing acts, or

deliberately took steps to avoid learning of those facts.

       58.     Tracfone knowingly and intentionally directs or controls are parties to directly

infringe the ’432 Patent.

       59.     At least at least as early as August 23, 2018, Tracfone’s infringement of the ‘432

Patent was and continues to be willful and deliberate, entitling Precis to enhanced damages.

       60.     Additional allegations regarding Tracfone’s knowledge of the ‘‘432 Patent and

willful infringement will likely have evidentiary support after a reasonable opportunity for

discovery.

       61.     Tracfone’s infringement of the ‘432 Patent is exceptional and entitles Precis to

attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

       62.     Precis is in compliance with any applicable marking and/or notice provisions of 35

U.S.C. § 287 with respect to the ‘564 Patent.




                                                 17
           Case 6:20-cv-00303-ADA Document 1 Filed 04/21/20 Page 18 of 35




        63.     Precis is entitled to recover from Tracfone all damages that Precis has sustained as

a result of Tracfone’s infringement of the ‘432 Patent, including, without limitation, a reasonable

royalty.

               COUNT III: INFRINGEMENT OF U.S. PATENT NO. 10,218,859

        64.     Precis incorporates by reference and re-alleges paragraphs 14-39 of this Complaint

as if fully set forth herein.

        65.     Defendant Tracfone has infringed and is infringing, either literally or under the

doctrine of equivalents, the ’859 Patent in violation of 35 U.S.C. § 271 et seq., directly and/or

indirectly, by making, using, offering for sale, or selling in the United States through T contracts

with its own retail stores (e.g. Total Wireless branded stores) and/or partner stores, which operate

the sales under the direction and control of Tracfone, prepaid cellular Airtime phone cards

(“Accused Products”).

        As just one non-limiting example, set forth below (with claim language in bold and italics)

is exemplary evidence of infringement of Claim 1 of the ’859 Patent in connection with the

Accused Products. This description is based on publicly available information. Precis reserves

the right to modify this description, including, for example, on the basis of information about the

Accused Products that it obtains during discovery. 1(a): A method of prepayment for service on

a telecommunications system using a portable communication unit (PCU), the method

comprising: Tracfone is a Mobile Virtual Network Operator (“MVNO”) which does not operate

an cellular networks but directs or controls its own retail stores, authorized retailer, partner stores,

cellular service providers which own cellular networks, and financial institution via contractual

agreements to make, use, sell, and/or offer to sell a device or system that practices the method of

prepayment for service on a telecommunications system using a portable communication unit in




                                                  18
        Case 6:20-cv-00303-ADA Document 1 Filed 04/21/20 Page 19 of 35




accordance with Claim 1. For instance, Tracfone is an MVNO that operates by allowing users to

add   airtime      as      you   need    it     at     70,000   retail   locations   nationwide.     See

ww2.tracfone.com/pay_as_you_go.jsp.

       1(b): receiving a prepayment from a customer at a dealer for service on a

telecommunications system using a first telecommunication channel: To use Tracfone’s system,

Retail stores or an authorized retailer under the direction or control of Tracfone receive a

prepayment from a customer for a Tracfone airtime card using a first telecommunication channel;

       1(c): receiving transaction order information at a prepaid management center (PMC)

from a dealer about the prepayment by the customer to the dealer, the PMC receiving the

transaction order information using a second telecommunication channel: For instance,

Tracfone is an MVNO. Upon information and belief, Tracfone receives transaction information

from the retail store or an authorized retailer related to a prepayment to the retail store or an

authorized      retailer     using   a        second     telecommunication     channel.       See   e.g.,

http://twexclusive.com/pdf/Retail%20Dealer%20Presentation.pdf

       1(d): providing a bank the transaction order information using a third

telecommunication channel and the PMC; For instance, Tracfone is an MVNO.                           Upon

information and belief, Tracfone directs or controls its retail store or an authorized retailer via

contractual agreements to provide the transaction order information related to a purchase of an

airtime card.

       1(e): notifying the dealer using the third telecommunication channel if insufficient

funds are determined to be in a dealer account at the bank and providing the dealer an

opportunity to replenish the dealer account; Upon information and belief, a financial institution

associated and contracted with the retail store or authorized retailer notifies the retail store or




                                                        19
        Case 6:20-cv-00303-ADA Document 1 Filed 04/21/20 Page 20 of 35




authorized retailer if insufficient funds are determined and provides an opportunity to replenish

the account.

       1(f): if sufficient funds are determined to be in the dealer account, automatically

transferring the amount of the transaction from the dealer account to a secure payment system

(SPS) account using a fourth telecommunication channel, less a dealer's fee for the transaction;

Upon information and belief, a financial institution associated and contracted with the retail store

or authorized retailer Tracfone automatically transfers the amount of the transaction from the

dealer account to a secure payment system (SPS) account under the direction or control of Tracfone

using a fourth telecommunication channel, less a dealer's fee.

       1(g): notifying the PMC using a fifth telecommunication channel in response to the

funds transfer into the SPS account; Upon information and belief, in response to the funds

transfer, Tracfone’s account notifies Tracfone is notified of the transfer. Upon information and

belief, Tracfone maintains an account payable to each of the various cellular network operators it

contracts with.

       1(h): generating codes using the PMC to enable the PCU to provide the service on the

telecommunication system; For instance, Tracfone is an MVNO. Tracfone generates codes that

enable that a cellular phone to use the telecommunication system.

       1(i): transferring the codes to the customer using the first telecommunication channel

for entry into the PCU by the customer; For instance, the retail store or authorized retailer under

the direction or control of Tracfone via contractual agreements, transfers codes to the customer.

       1(j): processing the codes using the PCU; For instance, a Tracfone compatible phone

process the codes.

       1(k): providing the service on the telecommunication system using the result of




                                                20
        Case 6:20-cv-00303-ADA Document 1 Filed 04/21/20 Page 21 of 35




processing the codes by the PCU; For instance, once the codes are processed, Tracfone and the

contracted carrier provides service on the cellular network.

        66.     As just one non-limiting example, set forth below (with claim language in bold and

italics) is exemplary evidence of infringement of Claim 2 of the ’859 Patent in connection with the

Accused Products. This description is based on publicly available information. Precis reserves

the right to modify this description, including, for example, on the basis of information about the

Accused Products that it obtains during discovery. 2. The method of claim 1, further comprising

issuing the codes to the dealer using the PMC and a sixth telecommunication channel. For

example, a sixth telecommunication channel is used by Tracfone to issue codes to its contracted

retail store or authorized retailer.

        67.     As just one non-limiting example, set forth below (with claim language in bold and

italics) is exemplary evidence of infringement of Claim 3 of the ’859 Patent in connection with the

Accused Products. This description is based on publicly available information. Precis reserves

the right to modify this description, including, for example, on the basis of information about the

Accused Products that it obtains during discovery. 3. The [method] of claim 1, wherein the first

telecommunication        channel,      the   second    telecommunication   channel,    the   third

telecommunication        channel,      the   fourth    telecommunication   channel,    the    fifth

telecommunication channel, and the sixth telecommunication channel are one of a telephone

network and the Internet: For example, each of the communication channels are through the

Internet.

        68.     As just one non-limiting example, set forth below (with claim language in bold and

italics) is exemplary evidence of infringement of Claim 4 of the ’859 Patent in connection with the

Accused Products. This description is based on publicly available information. Precis reserves




                                                  21
        Case 6:20-cv-00303-ADA Document 1 Filed 04/21/20 Page 22 of 35




the right to modify this description, including, for example, on the basis of information about the

Accused Products that it obtains during discovery. 4(a): A method of prepayment for service on

a telecommunications system using a portable communication unit (PCU), the method

comprising: Tracfone is a Mobile Virtual Network Operator (“MVNO”) which does not operate

an cellular networks but directs or controls its own retail stores, partner stores, cellular service

providers which own cellular networks, and financial institution to make, use, sell, and/or offer to

sell a device or system that practices the method of prepayment for service on a

telecommunications system using a portable communication unit in accordance with Claim 1. For

instance, Tracfone is an MVNO that operates by allowing users to add airtime as you need it at

70,000 retail locations nationwide. See ww2.tracfone.com/pay_as_you_go.jsp.

       4(b): using a first telecommunication channel, receiving a prepayment from a customer

at a dealer into a dealer account, the prepayment for service on a telecommunications system;;

Using a first telecommunication channel, a retail stores or an authorized retailer under the direction

or control of Tracfone via a contractual agreement receive a prepayment from a customer for a

Tracfone airtime card into an account owned or associated with the retail store or authorized dealer;

To use Tracfone’s system, Tracfone users prepay a dealer for a Tracfone airtime card;

       4(c): receiving transaction order information at a prepaid management center (PMC)

from a dealer about the prepayment by the customer to the dealer, the PMC receiving the

transaction order information using a second telecommunication channel; For instance,

Tracfone is an MVNO. Upon information and belief, Tracfone directs or controls its retail store

or an authorized retailer via contractual agreements such that Tracfone receives transaction

information from the retail store or an authorized retailer related to a prepayment to the retail store

or an authorized retailer using a second telecommunication channel.                         See e.g.,




                                                  22
        Case 6:20-cv-00303-ADA Document 1 Filed 04/21/20 Page 23 of 35




http://twexclusive.com/pdf/Retail%20Dealer%20Presentation.pdf

       4(d): transferring the amount of the prepayment from the dealer account to a secure

payment system (SPS) account using a third telecommunication channel, less a dealer's fee for

the transaction; Upon information and belief, a financial institution associated and contracted with

the retail store or authorized retailer transfers the amount of the transaction from the dealer account

to a secure payment system (SPS) account under the direction or control of Tracfone using a third

telecommunication channel, less a dealer's fee

       4(e): notifying the PMC using a fourth telecommunication channel in response to the

funds transfer into the SPS account; Upon information and belief, after funds have been

transferred from a financial institution associated and contracted with the retail store or authorized

retailer to an account under the direction and control of Tracfone, Tracfone is notified of the

transfer. Upon information and belief, Tracfone maintains an account payable to each of the

various cellular network operators it contracts with.

       4(f): generating codes using the PMC to enable the PCU to provide the service on the

telecommunication system; For instance, Tracfone is an MVNO. Tracfone generates codes that

enable that a cellular phone to use the telecommunication system.

       4(g) transferring the codes to the customer using the first telecommunication channel

for entry into the PCU by the customer; For instance, the retail store or authorized retailer under

the direction or control of Tracfone via contractual agreements, transfers the codes to the customer.

       4(h): processing the codes using the PCU; and; For instance, a Tracfone compatible

phone process the codes.

       4(i): providing the service on the telecommunication system using the result of

processing the codes by the PCU; For instance, once the codes are processed, Tracfone and the




                                                  23
        Case 6:20-cv-00303-ADA Document 1 Filed 04/21/20 Page 24 of 35




contracted carrier provides service on the cellular network.

        69.     As just one non-limiting example, set forth below (with claim language in bold and

italics) is exemplary evidence of infringement of Claim 5 of the ’859 Patent in connection with the

Accused Products. This description is based on publicly available information. Precis reserves

the right to modify this description, including, for example, on the basis of information about the

Accused Products that it obtains during discovery. 5. The method of claim 4, further comprising

issuing the codes to the dealer using the PMC and a fifth telecommunication channel. For

example, a fifth telecommunication channel is used by Tracfone to issue codes to its contracted

retail store or authorized retailer.

        70.     As just one non-limiting example, set forth below (with claim language in bold and

italics) is exemplary evidence of infringement of Claim 6 of the ’859 Patent in connection with the

Accused Products. This description is based on publicly available information. Precis reserves

the right to modify this description, including, for example, on the basis of information about the

Accused Products that it obtains during discovery. 6. The [method] of claim 5, wherein the first

telecommunication        channel,      the   second    telecommunication   channel,    the   third

telecommunication channel, the fourth telecommunication channel, and the fifth

telecommunication channel are one of a telephone network and the Internet: For example, each

of the communication channels are through the Internet.

        71.     As just one non-limiting example, set forth below (with claim language in bold and

italics) is exemplary evidence of infringement of Claim 7 of the ’859 Patent in connection with the

Accused Products. This description is based on publicly available information. Precis reserves

the right to modify this description, including, for example, on the basis of information about the

Accused Products that it obtains during discovery. 7(a): A method of prepayment for service on




                                                  24
        Case 6:20-cv-00303-ADA Document 1 Filed 04/21/20 Page 25 of 35




a telecommunications system using a portable communication unit (PCU), the method

comprising: Tracfone is a Mobile Virtual Network Operator (“MVNO”) which does not operate

an cellular networks but directs or controls its own retail stores, partner stores, cellular service

providers which own cellular networks, and financial institution to make, use, sell, and/or offer to

sell a device or system that practices the method of prepayment for service on a

telecommunications system using a portable communication unit in accordance with Claim 1. For

instance, Tracfone is an MVNO that operates by allowing users to add airtime as you need it at

70,000 retail locations nationwide. See ww2.tracfone.com/pay_as_you_go.jsp.

       7(b): using a first telecommunication channel, receiving a prepayment from a customer

at a dealer into a dealer account, the prepayment for service on a telecommunications system;;

Using a first telecommunication channel, a retail stores or an authorized retailer under the direction

or control of Tracfone via a contractual agreement receive a prepayment from a customer for a

Tracfone airtime card into an account owned or associated with the retail store or authorized dealer;

To use Tracfone’s system, Tracfone users prepay a dealer for a Tracfone airtime card;

       7(c): receiving transaction order information at a prepaid management center (PMC)

from a dealer about the prepayment by the customer to the dealer, the PMC receiving the

transaction order information using a second telecommunication channel; For instance,

Tracfone is an MVNO. Upon information and belief, Tracfone directs or controls its retail store

or an authorized retailer via contractual agreements such that Tracfone receives transaction

information from the retail store or an authorized retailer related to a prepayment to the retail store

or an authorized retailer using a second telecommunication channel.                         See e.g.,

http://twexclusive.com/pdf/Retail%20Dealer%20Presentation.pdf

       7(d): transferring the amount of the credit card prepayment to a secure payment system




                                                  25
        Case 6:20-cv-00303-ADA Document 1 Filed 04/21/20 Page 26 of 35




(SPS) account using a third telecommunication channel; Upon information and belief, a

financial institution associated and contracted with the retail store or authorized retailer Tracfone

transfers the amount of the transaction from the dealer account to a secure payment system (SPS)

account under the direction or control of Tracfone using a third telecommunication channel.

       7(e): notifying the PMC using a fourth telecommunication channel in response to the

funds transfer into the SPS account; Upon information and belief, in response to the funds

transfer, an account under the direction and control of Tracfone notifies Tracfone..           Upon

information and belief, Tracfone maintains an account payable to each of the various cellular

network operators it contracts with

       7(f): generating codes using the PMC to enable the PCU to provide the service on the

telecommunication system; For instance, Tracfone is an MVNO. Upon information and belief,

after Tracfone is notified of funds received related to a purchase of an airtime card; Tracfone

generates codes that enable that a cellular phone to use the telecommunication system.

       7(g) transferring the codes to the customer using the first telecommunication channel

for entry into the PCU by the customer; For instance, the retail store or authorized retailer under

the direction or control of Tracfone via contractual agreements, transfers the codes to the customer.

       1(h): processing the codes using the PCU; and; For instance, a Tracfone compatible

phone process the codes.

       7(i): providing the service on the telecommunication system using the result of

processing the codes by the PCU; For instance, once the codes are processed, Tracfone and the

contracted carrier provides service on the cellular network.

       72.     As just one non-limiting example, set forth below (with claim language in bold and

italics) is exemplary evidence of infringement of Claim 8 of the ’859 Patent in connection with the




                                                 26
        Case 6:20-cv-00303-ADA Document 1 Filed 04/21/20 Page 27 of 35




Accused Products. This description is based on publicly available information. Precis reserves

the right to modify this description, including, for example, on the basis of information about the

Accused Products that it obtains during discovery. 8. The method of claim 7, issuing the codes to

the dealer using the PMC and a fifth telecommunication channel. For example, a fifth

telecommunication channel is used by Tracfone to issue codes to its contracted retail store or

authorized retailer.

       73.     As just one non-limiting example, set forth below (with claim language in bold and

italics) is exemplary evidence of infringement of Claim 9 of the ’859 Patent in connection with the

Accused Products. This description is based on publicly available information. Precis reserves

the right to modify this description, including, for example, on the basis of information about the

Accused Products that it obtains during discovery. 9. The [method] of claim 8, wherein the first

telecommunication      channel,    the    second     telecommunication      channel,    the    third

telecommunication channel, the fourth telecommunication channel, and the fifth

telecommunication channel are one of a telephone network and the Internet: For example, each

of the communication channels are through the Internet.

       74.     Additionally, Defendant Tracfone has been and/or currently is an active inducer of

infringement of the ‘’859 Patent under 35 U.S.C. § 271(b) and contributory infringer of the ’859

Patent under 35 U.S.C. § 271(c).

       75.     Tracfone knew of the ’859 Patent, or at least should have known of the ’859 Patent,

but was willfully blind to its existence. On information and belief, Tracfone has had actual

knowledge of the ’859 Patent since at least as early as the filing and/or service of this Complaint.

       76.     Tracfone has provided the Accused Products to its customers and, on information

and belief, instructions to use the Accused Products in an infringing manner while being on notice




                                                27
           Case 6:20-cv-00303-ADA Document 1 Filed 04/21/20 Page 28 of 35




of (or willfully blind to) the ’859 Patent and Tracfone’s infringement. Therefore, on information

and belief, Tracfone knew or should have known of the ’859 Patent and of its own infringing acts,

or deliberately took steps to avoid learning of those facts.

        77.     Tracfone knowingly and intentionally encourages and aids at least its end-user

customers to directly infringe the ’859 Patent.

        78.     At least as early as the filing and/or service of this Complaint, Tracfone’s

infringement of the ’859 Patent was and continues to be willful and deliberate, entitling Precis to

enhanced damages.

        79.     Additional allegations regarding Tracfone’s knowledge of the ’859 Patent and

willful infringement will likely have evidentiary support after a reasonable opportunity for

discovery.

        80.     Tracfone’s infringement of the ’859 Patent is exceptional and entitles Precis to

attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

        81.     Precis is in compliance with any applicable marking and/or notice provisions of 35

U.S.C. § 287 with respect to the ’859 Patent.

        82.     Precis is entitled to recover from Tracfone all damages that Precis has sustained as

a result of Tracfone’s infringement of the ’859 Patent, including, without limitation, a reasonable

royalty.

               COUNT IV: INFRINGEMENT OF U.S. PATENT NO. 10,594,873

        83.     Precis incorporates by reference and re-alleges paragraphs 14-39 of this Complaint

as if fully set forth herein.

        84.     Defendant Tracfone has infringed and is infringing, either literally or under the

doctrine of equivalents, the ’873 Patent in violation of 35 U.S.C. § 271 et seq., directly and/or




                                                  28
        Case 6:20-cv-00303-ADA Document 1 Filed 04/21/20 Page 29 of 35




indirectly, by making, using, offering for sale, or selling in the United States through its own retail

stores and/or partner stores, prepaid cellular phone cards thru its Tracfone and various brands

(“Accused Products”) .

       85.     As just one non-limiting example, set forth below (with claim language in bold and

italics) is exemplary evidence of infringement of Claim 1 of the ’873 Patent in connection with the

Accused Products. This description is based on publicly available information. Precis reserves

the right to modify this description, including, for example, on the basis of information about the

Accused Products that it obtains during discovery. 1(a): A method of prepayment for service on

a telecommunications system using a portable communication unit (PCU), the method

comprising: Tracfone is a Mobile Virtual Network Operator (“MVNO”) which does not operate

an cellular networks but directs or controls its own retail stores, partner stores, cellular service

providers which own cellular networks, and financial institution to make, use, sell, and/or offer to

sell a device or system that practices the method of prepayment for service on a

telecommunications system using a portable communication unit in accordance with Claim 1. For

instance, Tracfone is an MVNO that operates by allowing users to add airtime as you need it at

70,000 retail locations nationwide. See ww2.tracfone.com/pay_as_you_go.jsp.

       1(b): receiving a prepayment from a customer at a dealer or at a provider's web site, the

prepayment for service on a telecommunications system, the prepayment made using a credit

instrument or a debit; To use Tracfone’s system, Retail stores or an authorized retailer (including

their respective websites) under the direction or control of Tracfone receive a prepayment from a

customer for a Tracfone airtime card using a first telecommunication channel;

       1(c): receiving information relating to the prepayment at a prepaid management center

(PMC) from the dealer or the provider's web site, the PMC receiving the information using a




                                                  29
        Case 6:20-cv-00303-ADA Document 1 Filed 04/21/20 Page 30 of 35




first telecommunication channel; For instance, Tracfone is an MVNO. Upon information and

belief, Tracfone and its associated account receives information related to the prepayment from its

retail store or an authorized retailer using a first telecommunication channel.            See e.g.,

http://twexclusive.com/pdf/Retail%20Dealer%20Presentation.pdf

        1(d): verifying whether the customer has sufficient credit line on the credit instrument

or debit instrument for the prepayment and, if the credit line is sufficient, charging the

customer's credit line; Upon information and belief, a financial institution associated and

contracted with the retail store or authorized retailer or Tracfone verifies whether the customer has

sufficient credit line, and charging the credit line if sufficient.

        1(e): after charging the customer's credit line, generating one or more codes using the

PMC to enable the PCU to access the service on the telecommunication system; For instance,

Tracfone is an MVNO. Upon information and belief, after the customer’s credit line is charged,

Tracfone generates codes that enable that a cellular phone to use the telecommunication system.

        1(f): transferring the one or more codes to the customer using a second

telecommunication channel for entry into the PCU by the customer; For instance, Tracfone

transfers the codes to the customer via a second telecommunication channel.

        1(g): processing the one or more codes using the PCU; For instance, a Tracfone

compatible phone process the codes.

        1(h): providing access to the service on the telecommunication system to the customer

using the result of processing the one or more codes by the; For instance, once the codes are

processed, Tracfone and the contracted carrier provides service on the cellular network.

        86.     As just one non-limiting example, set forth below (with claim language in bold and

italics) is exemplary evidence of infringement of Claim 11 of the ’873 Patent in connection with




                                                   30
        Case 6:20-cv-00303-ADA Document 1 Filed 04/21/20 Page 31 of 35




the Accused Products. This description is based on publicly available information. Precis reserves

the right to modify this description, including, for example, on the basis of information about the

Accused Products that it obtains during discovery. 11(a): A system for providing access to service

on a telecommunication system comprising: Tracfone is a Mobile Virtual Network Operator

(“MVNO”) which does not operate an cellular networks but directs or controls its own retail stores,

partner stores, cellular service providers which own cellular networks, and financial institution to

make, use, sell, and/or offer to sell a device or system that practices the method of prepayment for

service on a telecommunications system using a portable communication unit in accordance with

Claim 1. For instance, Tracfone is an MVNO that operates by allowing users to add airtime as

you need it at 70,000 retail locations nationwide. See ww2.tracfone.com/pay_as_you_go.jsp

11(b): a prepaid management center (PMC) configured to receive information relating to a

prepayment for service on a telecommunications system from a dealer or a provider's website,

the dealer or the provider's website coupled with the PMC through a first telecommunication

channel, the prepayment made by a customer using a using a credit instrument or a debit

instrument, the PMC further configured to verify whether the customer has sufficient credit line

on the credit instrument or debit instrument for the prepayment and, if the credit line is

sufficient, the PMC further configured to charge the customer's credit line and generate and

transfer one or more codes to the customer using a second telecommunication channel coupled

to the PMC; and; Tracfone is configured to receive information related to a prepayment for service

made by a credit or debit card on a telecommunication channel from a retail store or an authorized

retailer under the direction or control of Tracfone. Tracfone is further configured to verify whether

a customer has sufficient credit line, and charing the credit line if the credit line is sufficient.

Tracfone also generates and transfers one or mode codes to the customer using a second




                                                 31
          Case 6:20-cv-00303-ADA Document 1 Filed 04/21/20 Page 32 of 35




telecommunications channel.

       11(c): a portable communication unit (PCU) coupled with the PMC through the second

telecommunication channel, the PCU configured to process the one or more codes and provide

access to the service on the telecommunication system to the customer using the result of

processing the one or more codes by the PCU; For instance, a Tracfone is an MVNO. A

compatible Tracfone device communicates with Tracfone via a second telecommunication channel

and is configured to process codes to provide access to the service on the telecommunication

system.

       87.     As just one non-limiting example, set forth below (with claim language in bold and

italics) is exemplary evidence of infringement of Claim 12 of the ’873 Patent in connection with

the Accused Products. This description is based on publicly available information. Precis reserves

the right to modify this description, including, for example, on the basis of information about the

Accused Products that it obtains during discovery. 12(a): The system of claim 11, wherein the

PMC is further configured to one of: As stated above, the Accused Products meet claim 11.

12(b) provide the one or more codes to the dealer through the second telecommunication

channel; or; The Tracfone system can provide codes to the contracted retailer or authorized

reseller through an internet connection; 12(c) provide the one or more codes to the provider's web

site through the second telecommunication channel; and; The Tracfone system can provide one

or more codes to the contracted retailer or authorized reseller’s website; 12(d): wherein the

provider's web site is configured to communicate the one or more codes to the customer; the

contracted retailer or authorized reseller’s website can provide the one or more codes to the

customer.

       88.     Additionally, Defendant Tracfone has been and/or currently is an active inducer of




                                                32
        Case 6:20-cv-00303-ADA Document 1 Filed 04/21/20 Page 33 of 35




infringement of the ’873 Patent under 35 U.S.C. § 271(b) and contributory infringer of the ’873

Patent under 35 U.S.C. § 271(c).

       89.     Tracfone knew of the ’873 Patent, or at least should have known of the ’873 Patent,

but was willfully blind to its existence. On information and belief, Tracfone has had actual

knowledge of the ’873 Patent since at least as early as the filing and/or service of this Complaint.

       90.     Tracfone has provided the Accused Products to its customers and, on information

and belief, instructions to use the Accused Products in an infringing manner while being on notice

of (or willfully blind to) the ’873 Patent and Tracfone’s infringement. Therefore, on information

and belief, Tracfone knew or should have known of the ’873 Patent and of its own infringing acts,

or deliberately took steps to avoid learning of those facts.

       91.     Tracfone knowingly and intentionally encourages and aids at least its end-user

customers to directly infringe the ’873 Patent.

       92.     At least as early as the filing and/or service of this Complaint, Tracfone’s

infringement of the ’873 Patent was and continues to be willful and deliberate, entitling Precis to

enhanced damages.

       93.     Additional allegations regarding Tracfone’s knowledge of the ’873 Patent and

willful infringement will likely have evidentiary support after a reasonable opportunity for

discovery.

       94.     Tracfone’s infringement of the ’873 Patent is exceptional and entitles Precis to

attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

       95.     Precis is in compliance with any applicable marking and/or notice provisions of 35

U.S.C. § 287 with respect to the ’873 Patent.

       96.     Precis is entitled to recover from Tracfone all damages that Precis has sustained as




                                                  33
           Case 6:20-cv-00303-ADA Document 1 Filed 04/21/20 Page 34 of 35




a result of Tracfone’s infringement of the ’873 Patent, including, without limitation, a reasonable

royalty.

                                     PRAYER FOR RELIEF

WHEREFORE, Precis respectfully requests:

       A.       That Judgment be entered that Tracfone has infringed at least one or more claims

of the Patents-in-Suit, directly and/or indirectly, literally and/or under the doctrine of equivalents;

       B.       An award of damages sufficient to compensate Precis for Tracfone’s infringement

under 35 U.S.C. § 284, including an enhancement of damages on account of Tracfone’s willful

infringement;

       C.       That the case be found exceptional under 35 U.S.C. § 285 and that Precis be

awarded its reasonable attorneys’ fees;

       D.       Costs and expenses in this action;

       E.       An award of prejudgment and post-judgment interest; and

       F.       Such other and further relief as the Court may deem just and proper.

                                  DEMAND FOR JURY TRIAL

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Precis respectfully

demands a trial by jury on all issues triable by jury.




                                                  34
      Case 6:20-cv-00303-ADA Document 1 Filed 04/21/20 Page 35 of 35




Dated: April 21, 2020                    Respectfully submitted,

                                         By: /s/ Neal Massand
                                         Neal Massand
                                         Texas Bar No. 24039038
                                         nmassand@nilawfirm.com
                                         Stevenson Moore V
                                         Texas Bar No. 24076573
                                         smoore@nilawfirm.com


                                         NI, WANG & MASSAND, PLLC
                                         8140 Walnut Hill Ln., Ste. 500
                                         Dallas, TX 75231
                                         Tel: (972) 331-4600
                                         Fax: (972) 314-0900

                                         Attorneys for Plaintiff
                                         Precis Group LLC




                                    35
